DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 10/12/2022.  Claims 1-5 and 30-42 are pending.  Claims 30-42 are newly presented.  The previous drawing objections have been withdrawn due to the replacement figures and amendment to the specification submitted on 10/12/2022.  The previous claim objection and double patenting rejection have been withdrawn due to applicant’s amendment.  The previous 112 rejections have been withdrawn due to applicant’s amendment.  Any new ground(s) of rejection presented below has been made due to applicant’s amendment.  This action is Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 was filed after the mailing date of the Non-Final Rejection on 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, the independent movability of the impedance trim plates with respect to others of the plurality of impedance trim plates for rotation about an axis that is parallel to the axis of rotation of the ball. 
Claims 3 and 37 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claims, the amount of direction provided by the inventor, and the existence of working examples.
Turning now to the Wands factors, the examiner notes the breath of the claims is extremely large due to the broad nature of the claims and the lack of detail being claimed.  Although applicant has provided drawings of the overall structure, none of the drawings depict the structure that performs the recited function of the independent movability of at least one of the trim plates for rotation.  While applicant refers to figure 13 as depicting this, the figure only shows two plates, and not any structure for the independent rotation.  There does not appear to be any description of a working example as to how the plate(s) are able to rotate independently, especially as they are located within the ball of a ball valve.  As stated above, the drawings do not depict any structure to perform the rotational function of the plates within the ball, and the specification on page 6 only broadly recites the independent rotation in language similar to the claim.  Thus, there is only a minimal amount of direction provided by the inventor.  In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 3 and 37 are not enabled.

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the first three lines recite a ball valve trim apparatus for controlling fluid “through a ball positioned inside a cage within a ball valve”.  It is unclear what the quoted portion is intending to recite when read in light of the specification.  It appears the quoted portion is stating that there is a ball valve (with the actual ball, seat, etc.) and, within that, there is an additional ball and cage.  However, the applicant’s figures and specification show a single ball valve.  There is not an additional ball and cage within the ball valve.  For the purposes of examination, the quoted portion will be interpreted to recite a ball valve comprising a ball and cage.  
Claims 2-5 and 30-42 are rejected due to their dependency on claim 1.
   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 1, 4-5, 30-31, and 35, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey (U.S. 2017/0184218) in view of Applicant’s Admitted Prior Art (“AAPA”).
Regarding claim 1, Bey discloses a ball valve trim apparatus (in particular the embodiment of fig. 2) for controlling a flow of fluid under high differential pressure conditions through a ball positioned inside a cage within a ball valve (fig. 2), the ball (115) having a passage for the fluid (within the ball), the apparatus comprising: a plurality of impedance trim plates (two of the three plates 130 shown in fig. 2) positioned in the passage at an angle that is acute to a plane passing through a longitudinal axis of the passage (horizontally in fig. 2) and an axis of rotation of the ball (vertically in fig. 2) when the ball valve is in a fully-opened position (see the positions of the plates in fig. 2, when in the fully opened position (not depicted), the plates will be acute to the plane described above and in a similar manner to the applicant’s plates), a gap being formed between each of the plurality of impedance trim plates (fig. 2); each impedance trim plate having a plurality of holes (131) extending therethrough, the holes forming a predetermined pattern that is offset from another pattern formed by other holes in an adjacent trim plate (see fig. 2, notice the holes 131 in the right plate are offset relative to the holes 131 in the middle plate and the holes in the middle plate 131 being offset from the holes 131 in the leftmost plate, especially in the vertical direction); and a sacrificial impedance plate positioned at an entry port of the passage and adjacent to at least one of the plurality of impedance trim plates to produce a predetermined flow profile at the entry port that reduces swirling fluid entering the passage (the other of the three plates 130 shown in fig. 3, which will have an end that is positioned at the entry port in the same manner as the applicant’s device and is adjacent to the other plates, the intended use of the production of a predetermined flow profile that reduces swirling fluid entering the passage is deemed to be met by the structure of the plate as the positioning and structure is similar to the applicant’s, additionally, see para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear, further, to the extent that the claim recites the plate to be “sacrificial”, without further claimed detail as to the material and/or how it differs from the other plates, the other of the three plates is deemed to be “sacrificial” as this is dependent on the type of material or article worked upon which has not been given patentable weight, if there are erosive particles flowing through the passage, this would erode the plate in Bey the same as the “sacrificial” plate as currently claimed by applicant).
Bey does not appear to disclose the holes in the plurality of impedance trim plates being fitted with tungsten carbide bushings through which pressurized fluid passes; or an upstream surface of the trim plates surrounding the holes being covered by a layer of tungsten carbide.
AAPA teaches it was known in the art to have a trim plate fitted with tungsten carbide bushings (150 in fig. 1, see pg. 11, the fourth and fifth lines from the bottom describing 150 as tungsten carbide) and having an upstream surface of the trim plate being covered by a layer of tungsten carbide (170 in fig. 1, see pg. 12, the 6th and 7th lines from the top describing 170 as being a tungsten carbide overlay).  See the beginning of the last paragraph of page 11 describing the typical prior art impedance plate 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plates of Bey by having tungsten carbide bushings fitted in the holes and a tungsten carbide layer on the upstream surface of the trim plates as taught by AAPA in order to better protect the holes and surface from erosion and premature wear (see the sole full paragraph of page 11 of the applicant’s specification).
Regarding claim 4, Bey as modified further discloses wherein each of the plurality of impedance trim plates is spaced apart a predetermined distance with respect to one or more adjacent trim plates such that maximum outlet velocity of the pressurized fluid passing through the holes of an upstream plate is diminished upon reaching a surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 5, Bey as modified further discloses wherein one or more of the plurality of impedance trim plates are angled differently with respect to each other such that maximum outlet velocity of the pressurized fluid passing through the holes of an upstream plate is diminished upon reaching the surface of an adjacent downstream trim plate (fig. 2, as they are spaced apart and para. 33 describes this as a configuration that provides a reduction in turbulence, noise, and wear and is also the same structure as that claimed by the applicant).
Regarding claim 30, Bey as modified further discloses wherein a surface of one or more of the plurality of impedance trim plates is planar (see fig. 2).
Regarding claim 31, Bey as modified further discloses wherein the holes are fitted with nozzles which are configured and dimensioned to reduce a velocity and/or an angle of fluid impingement in order to minimize erosion (the openings 131 that are fitted with the tungsten carbide bushings as taught above by AAPA having openings, the openings forming nozzles).
Regarding claim 35, Bey as modified further discloses wherein the tungsten carbide bushings each have a central opening for passing the pressurized fluid (the openings 131 that are fitted with the tungsten carbide bushings as taught above by AAPA having central openings).

Claim(s) 2, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of AAPA as applied to claim 1 above, and further in view of Gattavari (U.S. 10,100,947).
Bey as modified discloses the claimed invention but does not appear to disclose the upstream surface having a convex contour.
Gattavari teaches it was known in the art to have trim plates (4) with convex contours (42) on the upstream surface (on at least a surface that has fluid flowing past it and is at least upstream near the entrance of the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Bey by having convex contours on the upstream surface of the plates as taught by Gattavari in order to have greater resistance to cavitation and choked flow as well as decrease noise (as is desired by Bey, see para. 33)(see col. 4, ll. 14-34 of Gattavari).

Claim(s) 34, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of AAPA as applied to claim 1 above, and further in view of Peters (U.S. 4,774,984).
Bey as modified discloses the claimed invention but does not appear to disclose the holes arranged in a non-uniform distribution pattern on each impedance trim plate such that hole patterns vary among the plurality of impedance trim plates.
Peters teaches it was known in the art to have openings in a low-noise ball valve that can either be equally spaced or non-uniform (col. 3, ll. 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Bey such that the openings are of a non-uniform distribution pattern as taught by Peters in order to change the desired flow characteristics though the valve, such as the desired pressure drop, noise reduction, smoothness of flow, etc. and especially as Peters teaches that non-uniform distribution patterns are a known alternative to uniform distribution patterns.

Allowable Subject Matter
Claims 32-33, 36, and 38-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
On pages 10 and 11, the applicant argues that the prior art references do not disclose or teach a “sacrificial plate”.  However, without further claimed detail as to the material and/or how it differs from the other plates, the other of the three plates is deemed to be “sacrificial” as this is dependent on the type of material or article worked upon (the fluid flowing through the valve) which has not been given patentable weight, if there are erosive particles flowing through the passage, this would erode the plate in Bey the same as the “sacrificial” plate as currently claimed by applicant.
For at least these reasons, applicant’s arguments have not been found persuasive.
Applicant’s amendment has required further search and/or consideration and/or revision of the rejection, and, as such, this action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753